Citation Nr: 0901888	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee dislocation.

2.  Whether a separate rating is appropriate for degenerative 
arthritis for the veteran's service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from January 1971 to December 
1972, November 1990 to July 1991, and December 2003 to 
December 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
left knee dislocation and assigned an initial evaluation of 
10 percent.  

The issue of whether a separate rating is warranted for 
degenerative arthritis of the left knee is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the rating period, the veteran's left knee 
disability has not been manifested by more than slight 
subluxation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for dislocation of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, 
Diagnostic Code 5257 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of November 24, 2004, the day following his 
separation from service, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his Notice of Disagreement.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Left Knee Dislocation

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  In addition, it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995)

The veteran is seeking an initial disability rating in excess 
of 10 percent for his left-knee disability.  The evidence 
indicates that this disability preexisted his service and has 
been determined to have been aggravated by service.  In cases 
involving aggravation by service, the rating should reflect 
only the degree of disability over and above the degree 
existing at the time of entrance into active service.  
38 C.F.R. § 4.22.  The veteran's service records establish 
that he injured his knee and underwent surgery in 1974, prior 
to enlistment.  However, in this case the veteran's 
disability was asymptomatic prior to his most recent period 
of activation in 2003.  His level of disability upon entry 
into service was therefore zero, and no deduction from his 
currently assessed disability level is required.  

The veteran's service medical records show that he suffered 
an injury to his back and both legs during a training event 
in February 2004.  In a February 2004 physical therapy 
examination, the veteran's left knee had full range of 
motion, fair quad tone, and was larger than the opposite 
knee, which the examiner opined was due to degenerative joint 
disease.  There was positive TTP of the patellar tendon with 
crepitus and negative McMurray's and Lachman's tests.  The x-
rays showed osteophyte formation of the patella and tibial 
spine, with very severe narrowing of the tibiofemoral joint 
space in the medial compartment of the knee.  There was 
nonunion of the fragments of a previous patellar fracture, as 
well as osteoarthritic changes to the knee that were post-
traumatic.  In March 2004, he had suprapatellar swelling with 
tenderness and decreased flexion due to pain.  In May 2004, 
it was noted that the veteran had an injection to the left 
knee at the previous visit with some improvement.  He had 
knee pain, especially with squatting, and there were audible 
sounds.  He was not using crutches or a cane.  

In June 2004, the veteran was placed on a permanent profile, 
and he underwent physical evaluation board (PEB) proceedings 
in September 2004.  Regarding his left knee disability, he 
was determined to have no loss of joint motion, Lachman 26, 
and no instability.  It was noted that the presumption of 
aggravation on active duty was not overcome.  

The veteran underwent a VA examination in February 2005.  He 
reported that he had begun to have pain, swelling and 
crepitation in his left knee while in training.  He 
complained of a pressure-like sensation in the anterior 
medial left knee, with occasional swelling and redness.  He 
had flexion to 110 degrees with pain and extension to 0 
degrees, with muscle strength of 5/5.  There was tenderness 
to palpation at the medial patellar facets.  There was 
negative McMurray's and Lachman's tests and positive patellar 
grind test.  The veteran had a severe limp in his left leg 
and ambulated using a Lofstrand crutch.  He was diagnosed 
with left knee degenerative joint disease.  

The veteran underwent a VA examination of his joints in March 
2005.  He reported pain in his left knee of 7/10 intensity, 
with weakness, stiffness, swelling, and lack of endurance.  
He described flare ups of 9/10 intensity which occurred at 
least twice per week and lasted 3 to 6 hours and which 
further limited his motion.  He stated that kneeling, 
standing, sitting, or walking for more than 20 minutes gives 
him pain.  He was using a one point cane, and he denied any 
dislocation or recurrent subluxation.  Upon examination, 
there was edema and effusion but no indications of abnormal 
weightbearing.  The veteran had flexion from 0 to 140 
degrees, with pain in the last 30 degrees, and extension to 0 
degrees with pain in the last 10 degrees.  Instability and 
McMurray's tests were negative, although there was positive 
grinding.  There was tenderness to palpation of the left knee 
in the peripatellar area, and the veteran was unable to 
perform repetitive squatting due to excruciating pain.  
Imaging showed severe narrowing of the tibiofemoral joint 
space and deformity of the patella secondary to the prior 
fracture.  There were medial and lateral meniscal tears 
associated with joint effusion and chronic degenerative joint 
disease changes of osteoarthritis.  The examiner diagnosed 
knee dislocation with patellofemoral dysfunction , 
degenerative joint disease, and meniscal tears with effusion.  

The claims file contains a January 2007 VA radiology report 
which notes significant degenerative and enthesopathic 
changes of the left knee, including narrowing of the medial 
compartment with articular sclerosis and marginal hypertropic 
changes.  Enthesophytes were noted about the patella and 
anterior tibial spine.  There was no joint effusion

In the rating action on appeal, the RO assigned a 10 percent 
rating for the veteran's knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257, other impairment of the 
knee.  Under this DC, a disability rating of 10 percent is 
warranted where there is recurrent subluxation or lateral 
instability that is slight, 20 percent where it is moderate, 
and 30 percent where severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

After carefully reviewing the relevant evidence, the Board 
concludes that a higher evaluation is not warranted for the 
veteran's left knee dislocation.  Although the evidence shows 
that he has painful residuals of his prior left knee 
dislocation, this does not include recurrent subluxation, and 
no instability has been reported or observed.  The evidence 
does not show that the veteran's knee is productive of 
moderate recurrent subluxation or lateral instability.  Thus, 
a rating in excess of 10 percent under DC 5257 is not 
warranted.  DC 5257 is not predicated on loss of range of 
motion, thus 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The assignment of a particular Diagnostic Code (DC) depends 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

As noted, the issue of a separate disability rating for 
arthritis with limitation of motion will be addressed in the 
remand portion of this decision.  Thus, a discussion of 
ratings under Diagnostic Codes 5260 or 5261 will not be 
discussed herein.  There is no evidence of ankylosis, 
dislocated semilunar cartilage, malunion or nonunion of the 
tibia and fibula, or genu recurvatum; therefore, it is not 
appropriate to rate his knee disability under any of the 
other DCs specific to disabilities of the knee.  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to his 
knee dislocation.  38 C.F.R. § 3.321.  Consequently, referral 
for extraschedular consideration is not suggested by the 
record.


ORDER

An initial disability rating in excess of 10 percent for 
service-connected left knee dislocation is denied.  


REMAND

The veteran's left knee disability is currently evaluated 
under Diagnostic Code 5257; however, separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain. See VAOPGCPREC 9-98. 

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  As 
discussed above, the veteran had a preexisting left knee 
disability that the RO has determined to have been aggravated 
by service, and he has been assigned a rating of 10 percent 
for subluxation of the knee.  In his initial claim for 
compensation, he referred simply to a knee disability, which 
the Board understands to include all symptoms related to the 
knee.  In March 2005, a VA examiner diagnosed degenerative 
joint disease of the veteran's left knee, which was confirmed 
by an MRI, and opined that "all of the findings described by 
MRI and clinically, are caused/result of the activities" of 
the veteran's most recent period of active service.  The 
veteran does not currently have a separate rating for 
degenerative changes to his knee.  

In the April 2005 rating decision on appeal, the RO clearly 
considered and rated instability; however, it is unclear 
whether a separate rating for arthritis was specifically 
considered.  The narrative portion of the rating decision 
does not refer to it; however, in the portion of the rating 
decision labeled "NOT SERVICE CONNECTED/NOT SUBJECT TO 
COMPENSATION," degenerative joint disease, left knee (EPTS), 
is noted.  The May 2005 notice letter to the veteran did not 
refer to a claim of left knee degenerative joint disease 
being denied.  

Since the medical evidence appears to establish that the 
veteran's knee disability is manifested by symptoms that have 
not been independently assessed and whether a separate rating 
for arthritis has been specifically denied by the RO is 
unclear, the RO must determine whether a separate rating is 
appropriate for degenerative changes of the left knee. 

Accordingly, the case is REMANDED for the following action:

1.  Review the record and complete any 
development as needed.  If additional 
medical evidence is required, schedule 
the veteran for an appropriate VA 
examination to determine the nature and 
extent of his left knee disability.  The 
claims file must be made available to the 
examiner for review. 

2.  Thereafter, adjudicate the issue of whether 
the veteran should receive a separate 
disability rating for degenerative joint 
disease of the left knee as a component of 
his service-connected knee disability.  The 
veteran and his representative should be 
furnished appropriate notice regarding any 
rating action taken.  

If the claim remains denied, the RO should issue a 
supplemental statement of the case and afford the veteran an 
opportunity to respond.  The case should then be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


